Title: To James Madison from James Monroe, 19 September 1816
From: Monroe, James
To: Madison, James



Dear Sir
Albemarle Sepr. 19. 1816

I send many letters recd. by this mail in favor of Mr. Beaseley, which I have not had time to peruse.  On the subject of the marshall, to be appointed at New York, I shall direct, by next mail, a blank comn. to be forwarded to you, and it is probable I may be with you, by the time it arrives, as I shall leave this, according to present prospects, then, for your house on my way to Washington, to meet my family.
I send several other papers, and avail myself of this opportunity, presuming it had before escaped me, to mention the claim of Mr. Sharp’s brother to the office of Secry. in one of the territories.
Anxious to adjust my private affairs here, I have suffer’d some of a public nature to accumulate on me  But I will run thro’ all the papers, I have here to morrow, to take the necessary measures in regard to any that have been neglected.  with affectionate respect,

Jas Monroe

